DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 16-28 in the reply filed on October 13, 2020 is acknowledged.
Claims 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
degreasing device, surface-treating device, flux application device in claim 16;
stripping device in claim 21;
rinsing device in claims 22;
drying device in claim 23;
cooling device in claim 24;
after-treatment device in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “degreasing device” in claim 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “degreasing the components” without 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the degreasing device has/have been interpreted as a degreasing tank (pg. 28, lines 15-20) and equivalents thereof.
Claim limitation “surface-treating device” in claim 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “the chemical, mechanical or chemical and mechanical surface-treatment of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the surface-treating device has/have been interpreted as a pickling tank (pg. 28, lines 22-25) and equivalents thereof.
Claim limitation “flux application device” in claim 16 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “applying a flux to the surface of the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”

Claim limitation “stripping device” in claim 21 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “stripping” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 21 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 31, lines 20-25). See MPEP 2181(II)(A).
Claim limitation “rinsing device” in claim 22 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “rinsing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rinsing device has/have been interpreted as a rinsing tank (pg. 28, lines 20-23) and equivalents thereof.
Claim limitation “drying device” in claim 23 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “drying” without reciting sufficient structure to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 23 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 29, lines 20-23). See MPEP 2181(II)(A).
Claim limitation “cooling device” in claim 24 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cooling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 24 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 30, lines 6-10). See MPEP 2181(II)(A).
Claim limitation “after treatment device” in claim 25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “after treatment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 25 has/have been interpreted to cover any art-recognized structure capable of achieving the claimed function (pg. 27, lines 16-20). See MPEP 2181(II)(A).


Claim Rejections - 35 USC § 112
Claims 16-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the phrase of “can be precisely manipulated” which renders the claim indefinite, because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For purposes of compact prosecution, the limitation will be interpreted as is precisely manipulated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 3,639,142) in view of Saloom (US 3,978,816).
In regards to claim 16, Maxwell teaches an apparatus for hot dip galvanization of a plurality of angles/substrate (15, components) comprising:
a conveying device comprising a roller conveyor-11, conveyor transfer section-30 and conveyor-33 (good carrier) (fig. 1-2; col. 1, line 75- col. 2, line 15 , col. 3, lines 1-10);
an alkaline spray wash cabinet (17, degreasing device) jets alkaline washing solution are impinged upon the substrate to degrease the angles (fig. 1; col. 1, lines 48-55);
an acid cabinet (25, surface treatment device) sprays of hydrochloric acid onto the angles (fig. 1; col. 1, lines 60-65);
a flux spraying apparatus-27 (flux application device) which sprays flux onto the angles -15 (fig. 1; col.1, lines 65-75);
a galvanizing pot-39 (hot-dip galvanizing device-galvanizing bath) comprising a molten zinc bath-49 of zinc/aluminum mixture (col. 2, lines 55-70);
Maxwell teaches a separating and singling device comprising: a conveyor-33 and a crane tracks-43 which moves a c-hook arrangment-41 (separating and singling means), where the c-
Maxwell does not explicitly teach the separation and singling out, each component can be precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath, and
wherein the separating and singling means is designed or equipped in such a way that all of the components separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed.
However, Saloom teaches an apparatus for moving elongated objects through a hot dip galvanizing kettle, where a conveyor system-24 and chain conveyor-34/40 supplies a plurality of objects (26) to a kettle-10 (fig. 1-2; col. 4, lines 40-55).  
Saloom teaches the objects are then supplied to a U-shaped screw feeding mechanism comprising screws-51-53 which move the objects through a straight feed section-55, an arcuate traversal section-56 and then to a straight drag out section-57, where the sections provide movement of the objects through the kettle in an identical way (fig. 1-2; col. 5, lines 50-55, col. 6, lines 5-15).  Saloom teaches the objects are individually removed from the U-shaped screw feeding mechanism using removal rollers-76/77 (fig. 2-4; col. 6-line 65- col. 7-line 5, col. 7, lines 60-68).
Saloom teaches the straight feed section-55 individually supplies the plurality of objects from the chain conveyor-34/40 to the kettle, where screws-51-53 of at least the straight drag out 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the apparatus for moving elongated objects through a hot dip galvanizing kettle of Saloom onto the separating and singling device comprising of Maxwell because Saloom teaches it will provide control of movement of objects within the kettle which provide control to the thickness formed on the objects (col. 3, lines 20-30).
  With regards to the recitations “component can be precisely manipulated and treated by means of specific rotating and steering movements upon emersion from the galvanizing bath” and “the components separated and singled out from the grouped plurality of components attached on the goods carrier are moved, after emersion, in an identical way and such that drip edges or drip streaks are removed” merely recite an intended use and thus do not further structurally limit the apparatus as claimed (MPEP 2114).
In regards to claim 17, Maxwell and Saloom as discussed above, where Maxwell teaches the separating and singling device is downstream of (subsequent) the alkaline spray cabinet-17 and the flux spray apparatus-27 (fig. 1-2).
In regards to claim 18, Maxwell and Saloom as discussed above, where Maxwell teaches the separating and singling device is between the flux spray apparatus-27 and galvanizing pot-39 (fig. 1).
In regards to claim 19, Maxwell and Saloom as discussed above, where Saloom teaches each object separated and singled out undergoes immersion into an immersion region of the 
In regards to claim 20, Maxwell and Saloom as discussed above, where Saloom teaches each object are guided through the galvanizing bath in an identical way (fig. 2).
In regards to claim 21, Maxwell and Saloom as discussed above, where Maxwell teaches downstream of the galvanizing pot-39 is inclined skids-55 (stripping device) which provides an effect where excess molten zinc is reflowed back onto the substrate-15 from an edge, which prevents sharp edges deposits (fig. 2; col. 3, lines 8-35).
In regards to claim 22, Maxwell and Saloom as discussed above, where Maxwell teaches a washer-18 (rinsing device) rinse the angles with water (fig. 1; col 1, lines 50-55).
In regards to claim 23, Maxwell and Saloom as discussed above, where Maxwell teaches an air knife-29 (drying device) downstream of the flux spray apparatus (fig. 1; col 1, lines 65-75).
In regards to claims 24-25, Maxwell and Saloom as discussed above, where Maxwell teaches water quench-57 (cooling device/after-treatment device) is provided downstream of the galvanizing pot/kettle (fig. 1; col. 3, lines 13-18).
In regards to claims 26-27, these claims recite the material worked upon by the system, which do not structurally limit the apparatus as claimed (MPEP2115).
In regards to claim 28, the claim recites an intended use of the claimed system and does not further structurally limit the apparatus as claimed (MPEP 2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        January 19, 2021